Case 8:20-cv-01223-VMC-AAS Document 9-1 Filed 06/02/20 Page 1 of 2 PageID 188




                             EXHIBIT A
Case 8:20-cv-01223-VMC-AAS Document 9-1 Filed 06/02/20 Page 2 of 2 PageID 189



              CERTIFICATE OF GOOD STANDING




      United States of America
                                               }ss. Amit B. Patel
      Northern District of Illinois


            I, Thomas G. Bruton , Clerk of the United States District Court
      for the Northern District of Illinois,

           DO HEREBY CERTIFY That Amit B. Patel
      was duly admitted to practice in said Court on (12/03/2012)
      and is in good standing as a member of the bar of said court.


      Dated at Chicago, Illinois
      on (06/02/2020 )


                                           Thomas G. Bruton , Clerk,

                                           By: Alma Marrero
                                               Deputy Clerk

      A TRUE COPY-ATTEST
   THOMAS G. BRUTON,
                  -      CLERK
      By: s/ ALMA MARRERO
          DEPUTY CLERK
U.S. DISTRICT COURT, NORTHERN
       DISTRICT OF- ILLINOIS
            June 2, 2020
